United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-942
Issued: April 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2011 appellant, through his attorney, filed a timely appeal from the
October 5, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that he forfeited monetary compensation benefits.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant forfeited his right to compensation for the period May 29,
2002 to August 29, 2003 because he knowingly failed to report earnings from self-employment.

1

OWCP also found that an overpayment was created due to the forfeiture for which appellant was at fault,
thereby precluding waiver of the recovery. On appeal, counsel noted that the only issue being contested is the
forfeiture finding for the period May 29, 2002 through August 29, 2003 in the amount of $82,320.23. See 20 C.F.R.
§ 501.3(c)(5).
2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that OWCP erred in its forfeiture determination when it
found that appellant failed to report employment activities with Alhi Sales, Inc. (Alhi), the
family business, for the period in question. He contends that OWCP regulations do not require
reporting investment income or passive ownership in a business and that OWCP should have
requested clarification from appellant regarding his ownership in the family business.
FACTUAL HISTORY
On April 15, 1993 appellant, then a 37-year-old criminal investigator, filed a traumatic
injury claim alleging that on April 8, 1993 he injured his right arm and right shoulder blade while
participating in a health improvement program.3 OWCP accepted the claim for right shoulder
tendinitis, cervical strain, right elbow tendinitis, right shoulder adhesive capsulitis, intervertebral
disc disorder with myelopathy and herniated disc at C5-6 placed him on the periodic rolls for
temporary total disability.4
On February 10, 1994 appellant filed an occupational disease claim alleging that his posttraumatic stress disorder and depression with anxiety were aggravated by his employment
injury.5 OWCP accepted the claim for temporary aggravation of adjustment disorder with
depression. On December 11, 1995 it placed appellant on the periodic rolls in receipt of wageloss compensation for temporary total disability.
As a benefit receipt, OWCP periodically required appellant to submit updated
information (Form EN1032) regarding his employment, volunteer work, dependents, other
federal benefits or payments received and any third-party settlements. The reports required that
appellant provide information covering the 15-month period preceding the date of the request.
The reports contain a clear warning advising him that a false or evasive answer to any question
or the omission of an answer may be grounds for forfeiting his compensation benefits. The
record contains EN1032 forms signed by appellant on September 17, 2002, August 29, 2003,
September 10, 2004, December 1, 2005 and August 21, 2006. In forms dated August 29, 2003,
September 10, 2004, December 1, 2005, he wrote an “X” next to the question “were you selfemployed or involved in any business enterprise in the past 15 months? A. Yes or No: __” and
wrote “No __ see attached.” Appellant signed and dated the form relevant to this appeal on
August 29, 2003. In an attachment, he noted that he helped his mother with whatever he could,
was not employed, did not receive any wages, income or salary from any business activity and, if
further information was required, that he would be happy to provide additional information. For
the attachments associated with EN1032 forms signed and dated September 10, 2004 and
December 1, 2005, appellant wrote that he was involved with the family business based on
advice from his physician. He assisted his family within his physical limitations and was not
involved in management decisions or the running of the business. Appellant was only a
shareholder in the family business and held no director or officer position with the corporation.

3

This was assigned claim number xxxxxx773.

4

On March 3, 1998 OWCP granted appellant a schedule award for a 34 percent permanent impairment of his
right arm.
5

This was assigned claim number xxxxxx572. OWCP combined claim number xxxxxx572 with claim number
xxxxxx773, with the latter number as the master file number.

2

On the EN1032 form signed August 21, 2006 he circled “no” in response to the question of
whether he was self-employed or involved in any business activity within the past 15 months.
The record contains an August 17, 2009 investigative report from the Department of
Labor, Office of the Inspector General. The report provided information received from various
family members and employees of Alhi that were interviewed. It was found there was sufficient
evidence to establish that appellant failed to properly report income from Alhi, as required. The
report found that he had been significantly involved in the operation of Alhi from 2002 to 2006,
which had not been properly reported on the EN1032 forms he submitted. The investigation was
initiated based on a complaint from appellant’s brother. The report contained details of the
investigation, a summary of witness statements and a recommendation that OWCP determine
whether an overpayment had occurred. The report was not accompanied by any witness
statements or signed affidavits from those individuals questioned.
On October 20, 2009 OWCP issued a preliminary finding of an overpayment in the
amount of $284,696.94. Appellant was found to have failed to report income and other business
activities that affected the benefits received from May 29, 2002 through August 21, 2006. He
was found at fault in the creation of the overpayment by knowingly misrepresenting his business
activity and employment status during the periods covered by the EN1032 forms signed
September 17, 2002, August 29, 2003, September 10, 2004 and December 1, 2005. OWCP
concluded that appellant had forfeited his right to compensation for the period May 29, 2002
through August 21, 2006. It provided a calculation of the overpayment, based on compensation
received by him May 29, 2002 to March 22, 2003 in the amount of $49,956.08; March 22, 2003
to March 20, 2004 in the amount of $66,423.57; March 21, 2004 to March 19, 2005 in the
amount of $67,550.43; March 20 to 18, 2006 in the amount of $69,839.86 and March 19 to
August 21, 2006 in the amount of $30,927.00, for a total overpayment of $284,696.94. OWCP
informed appellant that he had 30 days to request a prerecoupment hearing on the issues of fault
and a possible waiver.
On October 31, 2009 appellant requested a prerecoupment hearing before an OWCP
hearing representative. He also submitted an overpayment recovery questionnaire.
A hearing was held on February 24, 2009 at which appellant testified and was
represented by counsel. Testimony was given regarding the incorporation of the family business
in approximately 1970. Appellant related that he became a shareholder based on his investment
in the company and was given 10 shares. He worked at Alhi until he went to work for the
employing establishment. Following his federal employment, appellant continued to be involved
with sales, accounting and finance for Alhi; but following his work injury in 1993, he reduced
the time worked for the business. Following his father’s death in December 2001, he received
additional shares resulting in a total of 13 shares. Appellant spent three to five hours a week at
Alhi where he provided financial advice to his mother to make sure things were done efficiently.
He recommended a company credit card for employees to use instead of petty cash and a change
in accountants. Appellant testified that his statement attached to the EN1032 form noted that he
was helping his mother.
Following the hearing, appellant submitted affidavits from several family members and
employees supporting his contention that he was not active in the running Alhi, but merely
provided support to his mother following the death of his father in December 2001.
3

In a January 24, 2010 affidavit, appellant’s mother stated that he was available four to
five hours a week at Alhi without pay during the 1990’s and that during the period 2002 to 2005
he would help depending on his health and as needed. She indicated that appellant had no
business position within Alhi as he was not a business manager, comptroller or sales manager
and had no authorization to sign any checks. The only involvement by appellant was to provide
financial experience and advice. Appellant’s mother stated that appellant was never paid any
wages or salary for the assistance he provided the family business. In 2002, she requested him to
accompany a salesperson on her behalf since he was already on vacation in Dallas, Texas.
Appellant’s mother stated that appellant secured credit cards for the business in his name and
that of his brother. The credit cards were used for business expenses and by employees of the
company.
Appellant’s sister related in a March 4, 2010 affidavit that, after 2002, appellant would
occasionally offer financial and business advice. She also stated that appellant had no authority
to sign checks or any signature authority at the bank.
In a March 15, 2010 affidavit, appellant’s son stated that after 2002 appellant would
occasionally help by providing business and financial advice. He noted that he was aware that
the credit card issued in appellant’s name for Alhi was used to pay business expenses and was
used by various company employees. Appellant’s son related that appellant had no signature
authority at the bank and checks were signed by other family members.
On February 23, 2010 Randy Kane, a former employee of Alhi, stated that appellant was
one of the three owners of Alhi. On the occasions that appellant traveled with him, Mr. Kane
stated that it was because appellant provided advice on company matters, negotiations and was
looking out for Alhi’s business interest.
By decision dated October 5, 2010, OWCP’s hearing representative modified the
forfeiture period to May 29, 2002 to August 29, 2003, which resulted in an overpayment of
compensation in the amount of $82,320.23. Appellant was found at fault in the creation of the
overpayment and waiver of recovery was not warranted.
LEGAL PRECEDENT
Section 8106(b) of FECA provides that an employee who fails to make an affidavit or
report when required or knowingly omits or understates any part of his earnings, forfeits his right
to compensation with respect to any period for which the affidavit or report was required.6
OWCP has the burden of proof to establish that appellant did, either with knowledge,
consciously, willfully or intentionally, fail to report earnings from self-employment. To meet
this burden of proof, it is required to closely examine appellant’s activities and statements in
reporting employment earnings.7
OWCP may meet this burden by appellant’s own subsequent admission to OWCP that he
failed to report employment or earnings, which he knew he should report. It may meet this
6

5 U.S.C. § 8106(b)(1) and (2)

7

See Michael D. Mathews, 51 ECAB 247 (1999).

4

standard without an admission by appellant, if he failed to fully and truthfully complete the
EN1032 forms and the circumstances of the case establish that he failed to fully and truthfully
reveal the full extent of his employment activities and earnings. OWCP may also meet this
burden if it establishes through the totality of the factual circumstances that his certification in
the EN1032 forms that he was not employed or self-employed, was false.8
Income on profits from business are not generally held to be the fruits of wage-earning
capacity but of the investment, the management and business acumen of the owner and the return
on the investment of an employee’s capital, even though augmented by his personal attention in
looking after the business in which it is invested, cannot be considered as if it were wages.
Where, however, the source of income can be differentiated, i.e., as representing either profit and
return on capital, or the product of the employee’s work, any portion of the income directly
traceable to such work may be considered as if it were “wages.”9
The Board has distinguished between income received from investment and earnings
received by performing work. The former is not considered to be evidence of a claimant’s
ability to work and earn wages but rather is considered to be a return on investment. The latter is
considered to be wages if the source of income can be established to be the product of the
claimant’s work.10 In the case of Gregg B. Manston,11 the Board found that, while passive land
investment can be considered an investment, activity such as property management can be
considered employment from which a claimant derives earnings as the product of his work.
Management activities may be considered self-employment activities if someone else could be
hired to perform such activities, if the employee was not performing them. The distinction to be
made is between passive business investment profit and active work resulting in earnings.
Before OWCP can declare a forfeiture of compensation, it must establish that appellant received
earnings from self-employment, not from passive investment in business ventures.12
ANALYSIS
OWCP found that appellant forfeited his right to compensation for the period May 29,
2002 to August 29, 2003 because he knowingly failed to report employment activities related to
his work with a family business, Alhi, on the Form EN1032 dated August 29, 2003. The amount
of compensation found forfeited by OWCP’s hearing representative was $82,320.23 for which
appellant was at fault.
On appeal, counsel argued that OWCP failed to support its forfeiture determination as
there was no evidence establishing that appellant knowingly failed to report self-employment or
earnings on the EN1032 form signed on August 29, 2003. In support of this argument, he
contends that appellant was not required to report his activities at Alhi as he had no active role in
the business and the work he performed three to five hours per week had no value in the open
8

See Donald L. Overstreet, 54 ECAB 678 (2003). See also Terry A. Geer, 51 ECAB 168 (1999).

9

Vernon Booth, 7 ECAB 209 (1954).

10

Anthony V. Knox, 50 ECAB 402 (1999); Burnett Terry, 46 ECAB 457 (1995).

11

45 ECAB 344 (1994).

12

See Anthony V. Knox, supra note 10.

5

labor market. In addition appellant contends that OWCP failed to consider all the circumstances
showing that he failed to comply with the reporting requirement in 2003. In support of his
argument, appellant’s counsel cites to the sections of FECA Procedure Manual at 2.402.5 and
2.812.10(c) and 11(c) and 20 C.F.R. § 10.5(g) which address the reporting requirements of selfemployment, unreported earnings and investment income or ownership of a business. He also
cited Jack Sipe,13 Vernon Booth;14 and Anthony A. Nobile15 to support his contention that
appellant was not required to report his ownership interest in or work activities for Alhi as there
was no evidence the three to five hours per week he work had “considerable value on the open
labor market” and there was no evidence that appellant’s involvement or work activities with
Alhi could be construed as an integral to the operation of the family business.
Appellant testified that, following his father’s death in December 2001, he was given an
additional three shares and worked three to five hours per week giving business advice and
helping his mother. The Board has distinguished between income received from investment and
earnings received by performing work noting that the former is considered to be a passive return
on investment rather than evidence of a claimant’s ability to work and earn wages. The ability to
work and earn wages is considered wages only if the source of income can be established to be
the products of the claimant’s work.16 Appellant’s testimony and the affidavits from his mother,
son, sister and Mr. Kane all support his contention that his involvement with Alhi was limited to
providing business advice occasionally. The affidavits from Ms. Trimas, Mr. Jimmy Gonzalez
and Mrs. Gonzalez relate that appellant occasionally worked at Alhi from three to five hours per
week providing his mother, Mrs. Gonzalez, with financial and business advice. Mr. Kane stated
that, when appellant traveled with him, he provided advice and looked out for Alhi’s business
interest, but did not participate in negotiations. There is no evidence that appellant’s work for
Alhi was anything but de minimis as he worked no more than three to five hours per week, he did
not hold any office in the business, and there is no evidence that the capacity in which appellant
served could be found on the open labor market. The Board finds that in the absence of
sufficient credible evidence showing that appellant engaged in the active management of Alhi,
that he worked more hours than three to five hours per week or that the work he performed had
“considerable value on the open market,” his involvement with Alhi must be seen as
participation in a passive investment and not active work resulting in wages or earnings.
Because OWCP did not show that appellant had employment or earnings that had to be
reported on the EN1032 form he completed, it did not meet its burden of proof to show that he
forfeited his right to compensation for the period May 29, 2002 to August 29, 2003.

13

43 ECAB 773 (1992). The Board found that the income derived from the sale of cattle sold from the farm the
employee owned was not the product of work activity. He only served as a farm owner who paid attention to the
enterprise.
14

See supra note 9. The Board found that income received as an owner of a tavern was a return on the
employee’s business investment and not earnings or wages. Appellant engaged in such activities as providing
advice, inspecting the books and “just observing” when he was physically capable.
15

44 ECAB 268 (1992). The Board held that the test of what constitutes reportable earnings is not whether
appellant received a salary but what it would have cost to have someone else do the work.
16

Anthony V. Knox, supra note 10; Burnett Terry supra note 10.

6

CONCLUSION
The Board finds that OWCP improperly determined that appellant forfeited his right to
compensation for the period May 29, 2002 to August 29, 2003 in the amount of $82,320.23.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 5, 2010 is reversed.
Issued: April 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

7

Groom, M., Alternate Judge, concurring:
I join in the finding of the majority that the evidence of record is insufficient to establish
that appellant forfeited his right to compensation from May 29, 2002 to August 29, 2003 based
on his knowing failure to report earnings from self-employment.
In Eugene R. Anderson,1 OWCP found the employee forfeited compensation for a period
of time thus creating an overpayment in the amount of $55,900.04. This finding was premised
on several investigative memorandums that stated that he received salary as president of the
Horizon Manufacturing Corporation and was in receipt of compensation for total disability even
though he had collected more than $1,000,000.00 from investors in various corporations formed
between April 1977 and November 1980. The investigative memorandums provided a summary
of information obtained from various witnesses, including the employee’s brother-in-law, on
which the forfeiture finding was based. The Board noted however that the interviews conducted
were summarized by the special agents; there were no written or signed statements by any of the
interviewees. The Board stated that “investigative reports referring to affidavits signed by
witnesses, but which do not include the affidavits, are insufficient evidence on which to base a
finding of forfeiture.”2 The Board noted that the investigative reports of record did not contain
any signed affidavits by the listed witnesses or even claim that any witnesses had signed
affidavits to substantiate as factual the matters discussed during the interviews.
The August 7, 2009 investigative report of the Office of the Inspector General in this case
is similarly deficient. The case was opened after it received a complaint from appellant’s brother
that he was working for Alhi Sales Inc., the family business, while receiving wage-loss benefits
for total disability. The report provides information obtained from various family members and
individuals who had worked at the business from 2002 to 2005. But as noted by appellant’s
counsel on appeal, there are no witness statements or signed affidavits of record accompanying
the report. There is nothing of record to verify any information contained in the report.
Following submission of the report to the record, counsel presented signed affidavits from
several family members. Appellant’s mother noted that appellant would come and go depending
on his health and helped her with advice on financial matters. She noted that, following the
death of her husband in 2002, she oversaw the business, approved the purchases of products and
conducted the hiring and firing of employees. This evidence is not controverted by any
substantive evidence for the allegations contained in the investigative report are rendered of
diminished probative value.3

1

40 ECAB 452 (1989).

2

Id. at 459. See also Robert R. Holmes, Docket No. 86-415 (issued June 27, 1986).

3

See Queen A. Upton, Docket No. 98-2571 (issued December 1, 2000). See also R.W., Docket No. 08-1607
(issued July 26, 2010). The Board found that investigators provided only summaries of interviews conducted with
the employee and other witnesses. There were no individual signed statements by any of the parties questioned
attesting to the accuracy of the information provided. The Board found this evidence was not sufficient to outweigh
the employee’s testimony that she did not have earnings.

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

